DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-9 are objected to because of the following informalities:

In claim 8, the phrase “the respective positioning device latches with the cover plate and/or the optical system” on line 2, should be changed to  -- the first and/or the second positioning device latches with the cover plate and/or the optical system --. 
In claim 9, the phrase “the respective positioning device” on line 1, should be changed to  -- the first and/or the second positioning device --. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 4, the phrase “the plurality of positioners have a second positioner”, on line 1, is unclear because:
claim 4 depends directly from claim 1, where the plurality of positioners were introduced on line 10, but there is no further disclosure of any subcomponent of the plurality of positioners in any logical order.
Consequently, there cannot be a second positioner in claim 4 when a first positioner has not been previously introduced either in claim 1 or claim 4.
For purpose of examination, the phrase above has been interpreted as -- the plurality of positioners have a first positioner and a second positioner --. 

Claims 5 and 8-9 are rejected as they depend from claim 4.

In claim 6, the phrase “the plurality of positioners have a third positioner”, on line 1, is unclear because:
claim 6 directly depends from claim 1, where the plurality of positioners were introduced on line 10, but there is no further disclosure of any subcomponent of the plurality of positioners in any logical order. 
Consequently, there cannot be a third positioner in claim 6 when a first and second positioners have not been previously introduced either in claim 1 or claim 6.


Claim 7 is rejected as they depend from claim 6.

In claim 9, the phrase “secures the respective latching mechanism”, on line 4, lacks antecedent basis, for the following reasons:.
Claim 9 depends from claim 8, where latching among some elements of the light module is claimed. More specifically, the cover plate, or the optical system, is latched, ( i.e. held with) the first, or second, positioning devices (see claim 8). However no specific mechanism for latching has been clearly disclosed either in claims 8 or 9.
Therefore, for purpose of examination the phrase above has been interpreted as -- secures latching between the first and/or the second positioning device with the cover plate and/or the optical system --. 

In claim 10, the phrase “the plurality of positioners have a fourth positioner”, on line 1, is unclear because:
claim 10 directly depends from claim 1, where the plurality of positioners were introduced on line 10, but there is no further disclosure of any subcomponent of the plurality of positioners in any logical order. 
a fourth positioner in claim 10 when a first, second and third positioners have not been previously introduced either in claim 1 or claim 10.
For purpose of examination, the phrase above has been interpreted as -- the plurality of positioners have a first positioner, a second positioner, a third positioner and a fourth positioner--. 

Claim 11 is rejected as they depend from claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox et al. (US 20080273325 A1, hereinafter, “Wilcox”)

Regarding claim 1, Wilcox teaches a light module (LED module 42, see figures 1-3) of a light unit (LED apparatus 10, see fig 2), the light module (42) comprising: 
a light generating unit (mounting board 12 with a plurality of LED packages 14, see fig 1); 
an optical system (lens 20, see fig 1); 
a cover plate (shield member 24, see fig 1); 
a cover frame (cover 26, see fig 1); and 
a carrier (sink 18, see fig 1), 
wherein the light generating unit (12, 14), the optical system (20) and the cover plate (24) are arranged in an assembled state (as seen in fig 2) of the light module (42) in the aforementioned order (see order of parts in the exploded view of fig 1) between the carrier (18) and the cover frame (26), and 
wherein the cover frame (26) comprises a plurality of positioners (see 1st pointing to the upper inner edge of 26, 3rd pointing to lower inner edge of 26 and 4th shown as a protrusion extending from 26 in the annotated figure below and opening 28) to position the light generating unit (12, 14), the optical system (20) and the cover plate (24) relative to the cover frame (26).

Wilcox does not explicitly teach the light unit is a light unit of a vehicle.
Wilcox design in a vehicle, since light units having light emitting diodes have been widely implemented into the vehicle industry from headlights to cabin lights.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to implement the light unit of Wilcox into a vehicle light unit, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987). One of ordinary skill would have been motivated to make this modification because light modules as disclosed by Wilcox provide enhanced illumination with less power consumption.

Figures 2 and 3 of Wilcox with Examiner’s annotations has been reproduced below: 
    PNG
    media_image1.png
    340
    714
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    506
    709
    media_image2.png
    Greyscale

Regarding claim 2, Wilcox teaches wherein the plurality of positioner (1st, 28, 3rd, 4th) has a first positioner (1st) for positioning the cover plate (24) relative to the cover frame (26), wherein the first positioner (1st) is designed and arranged in such a way (designed as a rectangular receiving lip) that it positions the cover plate (24) in a plane substantially perpendicular (as seen in fig 1) to a main direction of light (light path 32, see fig 3) of the light generated via the light generating unit (12, 14).

Regarding claim 3, Wilcox teaches wherein the cover plate (24) is adapted to be fixed and positioned (from bottom to top along the direction of 32) on the cover frame (26) substantially parallel to the main direction of light (32) via a first positioning device (resilient member 22, see fig 1) of the light module (42).

Regarding claim 4, Wilcox teaches wherein the plurality of positioners (1st, 28, 3rd, 4th) have a second positioner (28) to position the optical system (20) relative to the 

Regarding claim 5, Wilcox teaches wherein the optical system (20) is adapted to be fixed and positioned (from bottom to top along the direction of 32) parallel to the main direction of light (32) on the cover frame (26) via a second positioning device (metal layer 30) of the light module (42) or 
wherein the second positioning device is formed as the first positioning device.

Regarding claim 6, Wilcox teaches wherein the plurality of positioners (1st, 28, 3rd, 4th) have a third positioner (3rd) to position the light generating unit (12, 14) relative to the cover frame (26), wherein the third positioner (3rd) is formed and arranged (see rectangular form of the receiving part of 26) in such a way that it positions the light generating unit (12, 14) in a plane substantially perpendicular (as seen in figure 1) to the main direction of light (light path 32, see fig 3) of the light generated by the light generating unit (12, 14).

Regarding claim 7, Wilcox teaches wherein the light generating unit (12, 14) is adapted to be fixed and positioned (rectangular shape matching the lower inner edge of 26) parallel to the main light direction (from bottom to top along the direction of 32) on 
wherein the third positioning device is formed as the carrier.

Regarding claim 8, Wilcox teaches wherein the first (22) and/or the second positioning device (30) are designed such that the respective positioning device (22 with 30) latches (when assembled via force of screws with holes, not labeled but seen in fig 1) with the cover plate and/or the optical system (20).

Regarding claim 9, Wilcox teaches wherein the respective positioning device (1st, 3rd, 28 and upper surface of 18) on a side (lower side of 26 and  upper side of 18) and the cover frame (26) or the carrier (18) on the other side each have a mutually corresponding securing device (screws on 26 corresponding to holes in 18, not labeled but seen in fig 1), 
wherein the mutually corresponding securing device (screws on 26 corresponding to holes in 18) secures the respective latching mechanism (latching of 20 between 22 and 30, via screws and holes) in the assembled state (as seen in fig 1) of the light module (42).

Regarding claim 10, Wilcox teaches wherein the plurality of positioners (1st, 28, 3rd, 4th) has a fourth positioner (4th) to position a holding device (HD) of the light module (42) for holding the light module (42) on the rest of the light unit (10) relative to the cover frame (26), wherein the fourth positioner (4th) is designed and arranged in such a way 

Regarding claim 11, Wilcox teaches wherein the fourth positioner (4th) is formed as the third positioner (3rd, since 4th, as 3rd, is integral part of 26, see also wireway opening 37 of cover 26 in US 20090298376 A1 to Wilcox as evidence of 4th being formed as the 3rd).
Regarding “the fourth positioner is formed as the third positioner”, the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to make the fourth positioner as the 3rd positioner, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case one of ordinary skill would have been motivated to make this modification because complex shapes formed similarly reduce the time of manufacturing.

Regarding claim 12, Wilcox teaches a light unit of (LED apparatus 10, see fig 2), comprising a light module (42) according to claim 1.

Wilcox does not explicitly teach the light unit is a light unit of a vehicle.
However, one of ordinary skill would have considered utilized Wilcox design in a vehicle, since light units having light emitting diodes have been widely implemented into the vehicle industry from headlights to cabin lights.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to implement the light unit of Wilcox into a vehicle light unit, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987). One of ordinary skill would have been motivated to make this modification because light modules as disclosed by Wilcox provide enhanced illumination with less power consumption.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Krenn et al. (US 20150124469 A1) discloses a light module having a light source and an optical head, where the attachment optical unit has multiple light guiding bodies. A position holder is provided, by which light entrance surfaces of the light 

Oshima et al. (US 20190204528 A1) discloses a light module having a condensing lens which transmits the light. A projection lens transmits the light transmitted by condensing lens. A holding unit holds the projection lens. A spring element includes a bending portion that generates the spring force by bending, and presses projection lens against the holding unit by the spring force to hold the projection lens to the holding unit. A center portion of bending portion in the longitudinal direction is bent with respect to an edge portion of bending portion in the longitudinal direction by the condensing and projection lenses. The assemblability and the workability at the time of an assembly or components replacement are improved. The positioning accuracy of the projection lens with respect to the condensing lens is improved.

Reitegger et al. (US 20150377440 A1) discloses a light module having a secondary optical unit arranged after a header optical unit in a light emission direction and held by a secondary optical unit-support. A light-source assembly is fastened relative to an assembly-support. Clamping units e.g. clamping screws, clamp the light-source assembly between the optical unit-support and the assembly-support. The light-

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875